Citation Nr: 0013078	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, on 
behalf of the minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from May 1981 to 
September 1981, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied the benefit sought on appeal.

The appellant in this case is the mother of the minor child.  


FINDINGS OF FACT

1.  According to information from the appellant, the minor 
child was born on August [redacted], 1997.

2.  The veteran is not reasonably discharging his 
responsibility for support of the minor child at issue in 
this appeal.

3.  The total monthly amount of the veteran's VA disability 
compensation benefits does not permit payment of a reasonable 
amount to any apportionee.



CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of his minor child 
have not been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA disability compensation 
benefits, on behalf of her and the veteran's minor child.  
According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

The record reveals that in August 1998, the appellant filed a 
claim for an apportionment.  She indicated that the veteran 
was the father of her son, who was born on August [redacted], 
1997.  It does not appear the parties were ever married, and 
the appellant and her son are not residing with the veteran.  

According to the record, the veteran is married to someone 
other than the appellant, and they have two minor children.  
Effective March 1996, the veteran has been receiving VA 
disability compensation benefits at the amount payable for a 
disability rated at 10 percent.  At present, it appears that 
the veteran is receiving $95.00 per month for his disability 
rated at 10 percent.  

Following the appellant's August 1998 claim, in September 
1998, the RO requested information from both the appellant 
and the veteran, including information regarding their 
dependents, monthly income, property value, average monthly 
expenses, and the average amount the veteran had provided in 
the past six months, if any.  In September 1998, the 
appellant submitted a statement of her monthly expenses, 
which totaled approximately $1,220.00, as follows:  $449.00, 
rent; electric, $88.32; telephone, $40; transportation, 
$43.00; clothing, $200.00; entertainment, $50.00; food, 
$300.00; laundry, $50.00.  She indicated that she received 
monthly child support payments of $300.00, and food stamps in 
an unspecified amount.  Later in the record, in an October 
1998 statement and a January 1999 hearing at the RO, the 
appellant clarified that the child support payments were for 
another child not fathered by the veteran, and not the child 
at issue in this appeal.  In a statement from the veteran, 
received in October 1998, he indicated that he had a wife and 
another child.  There was no other information supplied by 
the parties.

In an October 1998 Special Apportionment Decision, the RO 
denied the appellant's claim on the basis that it was not 
possible to determine the claimant's need, based on the 
information provided.  The parties were notified of that 
decision by VA letters dated in October 1998, and the 
appellant responded by filing a notice of disagreement in 
October 1998.  She clarified that her total monthly income 
was $300.00, consisting of child support from another father, 
and her total monthly expenses were $872.32.

The RO issued a statement of the case in November 1998, and 
the appellant submitted a substantive appeal later in 
November 1998.  The appellant requested a hearing at the RO.  
The appellant also enclosed a copy of some paperwork from the 
Housing Authority, which revealed that the veteran was living 
alone, and his rent was only $29.00 per month.

In January 1999, the appellant testified at a hearing that 
the veteran was providing no child support for the minor 
child, and he was not currently working.  

In August 1999, this appeal was before the Board, and 
remanded for further development.  In that regard, the Board 
notes that a claim for an apportionment is a "contested 
claim" and is subject to special procedural regulations, 
which essentially ensure that notice is given to all parties 
regarding all procedural aspects of a claim.  The August 1999 
BVA remand requested that the veteran be furnished notice of 
the content of the appellant's substantive appeal, a copy of 
the January 1999 hearing transcript, and a copy of the 
January 1999 supplemental statement of the case, as it did 
not appear that the veteran had been provided with notice of 
those items.  See 38 C.F.R. §§ 19.101, 19.102.  

The record reveals that in accordance with the August 1999 
BVA Remand, in September 1999, the RO provided the veteran 
the information referenced above.  Such information was sent 
to the veteran at his latest address of record, and was 
returned to the RO as undeliverable.  In the September 1999 
VA letter, the veteran was also notified that he was being 
afforded the opportunity to reply to the information sent to 
him, and also to request a hearing.  He was given 60 days to 
respond; however, to date no response has been received from 
the veteran and the Board will proceed with disposition of 
this appeal.  

As set forth above, the appellant contends that the veteran 
is providing no support for the minor child, and the Board 
finds no evidence that the veteran is reasonably discharging 
his responsibility for support of the minor child.  See 
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  As to 
whether an apportionment would cause undue hardship to the 
veteran, the Board is unable to determine that point, as the 
veteran never supplied any information regarding his 
finances.  At most, the Board is aware that the veteran is 
currently receiving $95.00 in VA disability compensation 
benefits, and he pays $29.00 per month in rent.  
Nevertheless, despite the lack of information regarding the 
veteran's finances, the Board finds that the outcome of this 
appeal falls on other grounds.  In that regard, the Board 
notes that VA regulations provide that veterans benefits will 
not be apportioned where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee.  See 38 C.F.R. § 3.458(a).  As 
noted earlier, effective October 1998, the veteran's monthly 
VA compensation was $95.00.  The Board finds that this amount 
so insignificant, that it would not permit for payment of a 
reasonable amount to the appellant on behalf of her minor 
child, particularly in light of the fact that the veteran 
also has two other minor children.  As such, the Board 
concludes that the appeal is denied on that basis.  In 
conclusion, the Board finds that there is no basis to award 
an apportioned share of the veteran's VA compensation 
benefits on behalf of his minor child, and the appeal is 
denied.  


ORDER

An apportionment of the veteran's VA disability compensation 
benefits, on behalf of the minor child, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

